Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s amendment in the reply filed on 2/24/2021 is acknowledged, with the additional newly added Claims 61-63.  Claims 41-63 are pending.  Claims 41-63 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 41-63 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 14 of U.S. Patent No. 10368543. Claim 6 of 10368543 recites “A pest control composition comprising, in weight percentages based on total weight of the composition: 0.1 to 15 geraniol (thus overlapping with the ranges of claims 41, 44, 46, 48, 50, 


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 41-60 remain rejected, claims 61-63 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 10/8/2020, repeated below, slightly altered to take into consideration Applicant’s 
             Claim(s) 41-63 is/are directed to a pest control composition comprising, in weight percentages based on total weight of the composition: 0.1 to 15 geraniol; 0.1 to 4 isopropyl myristate; and isopropyl alcohol.
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 
             The compositions of 41-60 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused geraniol that comprises the claimed compositions to have any characteristics that are different from the naturally occurring geraniol in rose oil, citronella oil, or geranium, etc.
             Claims 41-60 require certain amount of the components being present in the composition, however, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the geraniol that occur in the nature (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
            For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible). Therefore, the claims do not recite 

           Applicant argues that a naturally occurring composition that includes geraniol and/or isopropyl alcohol along with the additional component isopropyl myristate, which simply does not occur naturally, it is a man-made, synthetic ester compound that is synthesized from isopropyl alcohol and myristic acid. Therefore, the compositions are neither naturally occurring combinations of compounds nor do they approximate a naturally occurring combination, and the claimed compositions do not consist of a mixture of naturally occurring “counterparts” (page 10, 1st two paragrpahs).
            This is not found persuasive. Step 2B is an analysis of whether or not the non-nature based components (in this case, it is isopropyl myristate) in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  Is the use of non-nature based isopropyl myristate in the type of composition being claimed, well understood, routine, and conventional?  Bessette (US 2007/0190094 A1) teaches “it has been heretofore unknown that isopropyl myristate and analogs of same (e.g., isopropyl palmitate) are pesticidally active against pests. The novel pesticidal compositions of the present invention contain a pesticidally acceptable carrier and at least one pesticidally active ingredient selected from the group consisting of the following isopropyl containing compounds: isopropyl myristate, etc. [0018]”. Therefore, it is well understood that the claimed isopropyl myristate is a pesticidally active ingredient. 
i.e., the “compositions”, have functions and/or properties that markedly differ from one or more of the individual naturally occurring ingredients. For example, as explained throughout the Subject Application, the invention relates to compositions for controlling a target pest, “wherein the composition includes at least two active ingredients selected from ... geraniol, [and] isopropyl myristate ... [and] wherein the composition causes synergistic control of the target pest.” Subject Application at paragraph [0004], Synergy implies a greater than additive result produced by the combination of two or more components, and here the claimed combinations simply do not exist in nature. Indeed, the claimed compositions could not exist in nature given that one ingredient is a synthetic compound that must be chemically synthesized” (page 10, last paragraph bridging page 11; page 9, last paragraph).
             This is not found persuasive. Claim 2 of Example 2 is not applicable here, as the property (slower spoiling) of pomelo juice is markedly different from properties of juice itself in nature. It is well known in the art that geraniol is a pesticidally active ingredient as well, Applicant needs to show that the combination of geraniol, isopropyl myristate, and isopropyl alcohol (with no amount recitated) has synergistic result instead of added effect to prove that the combination does have marked characteristics, a merely allegation of synergy is insufficient.
             

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 53, 55, 57, 59, 62, and 63 are newly rejected under 35 USC § 102 (a) as being anticipated by Inagi et al (US 4,474,798).
This is a new rejection necessitated by the Applicant’s amendment filed on 2/24/2021.
           Inagi et al teach an ointment comprising 5.0% geraniol (thus 0.1-30%) and 2.0% isopropyl myristate (thus 0.1-4%, 0.1-3%, thus claims 53, 57, 62, and 63 are met), and 80.5 vaseline (thus an oil, a solid carrier, thus claim 55 and 59 are met) etc. (col 3, preparation example 1).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for pest control.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claims 41-56 remain rejected, claims 57-63 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Banowski et al (US 7294330 B2).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 10/8/2020, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 2/24/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Banowski et al teach a teach antiperspirant spray (thus claim 56 is met) of the suspension comprising 5% isopropyl myristate (thus 0.1-30%, thus 0.1-25%, thus 0.1-4%, thus 0.1-3%; thus 0.1-8%, thus 0.1-5%) and 0.5% geraniol-7 EO (thus 0.1-15%, 0.1-10%, thus 0.1-2%, thus 0.1-4%, thus 0.1-30%) (col 23, lines 40-50). Banowski et al teach the compositions used according to the invention can furthermore comprise at least one water-soluble alcohol. According to the invention, water-solubility is understood as meaning that at least 5 wt. % of the alcohol can be dissolved to give a clear solution at 20.degree. C. or--in the case of long-chain or polymeric alcohols--can be brought into solution by heating the solution to 50.degree. C. to 60.degree. C. Monohydric alcohols, such as e.g. ethanol, propanol or isopropanol, etc. (col 12, last paragraph bridging col 13, lines 1-6),  Banowski et al teach substances which have a relatively weak antimicrobial action but have a specific action against the Gram-positive germs responsible for decomposition of perspiration can also be employed as deodorant active compounds. These include many essential oils, such as e.g. clove oil (thus an oil, thus claims 42, 45, 47, 49, and 52 are met) (eugenol), mint oil (menthol) or thyme oil (thymol), as well as terpene alcohols, such as e.g. farnesol. Benzyl alcohol, the esters of aliphatic C.sub.2-C.sub.6-carboxylic acids or  triethyl citrate, etc. (col 16, lines 17-26).
            Banowski et al do not explicitly teach a composition comprising isopropyl alcohol, triethyl citrate, or an oil into the composition, nor the claimed amount of triethyl citrate.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate isopropyl alcohol into the composition since Banowski et al teach the invention can furthermore comprise at least one water-soluble alcohol, such as isopropyl alcohol, etc. 
It would also have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate an oil or triethyl citrate into the composition since Banowski et al teach substances have a specific action against the Gram-positive germs responsible for decomposition of perspiration, such as clove oil, mint oil, or thyme oil, triethyl citrate, etc. can also be employed as deodorant active compounds.
             Regarding the claimed amount of triethyl citrate, although the prior art did not specifically disclose the amounts of triethyl citrate, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of triethyl citrate because concentrations of the claimed triethyl citrate are art-recognized result effective variables because they have action against the Gram-positive germs responsible for decomposition of perspiration, which would have been routinely determined and optimized in the pharmaceutical art.
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

          Applicant argues that Banowski does not the claimed 4% or 3% isopropyl myristate (page 13, last paragraph). 
         This is not found persuasive. Banowski teaches 5% isopropyl myristate, and what is being claimed is 4% or 3% isopropyl myristate, the percentages are so close that prima facie one skilled in the art would have expected them to have the same properties. For details please see MPEP 2144.5. Namely, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were 
           Applicant argues that “Banowski is directred to deodorants and antiperspirant compositions for reducing body odor resulting from decomposition of certain esters” (page 15, last paragraph), and therefore “Banowski does not qualify as analogous prior art” and “clearly is not reasonably pertinent to the problem to the problem the inventor of the subject application sought to address” (pages 14-19). 
            This is not found persuasive. Banowski et al teach “substances which have a relatively weak antimicrobial action but have a specific action against the Gram-positive germs responsible for decomposition of perspiration can also be employed as deodorant active compounds. These include many essential oils, such as e.g. clove oil (eugenol), mint oil (menthol) or thyme oil (thymol), as well as terpene alcohols, such as e.g. farnesol. Benzyl alcohol, the esters of aliphatic C.sub.2-C.sub.6-carboxylic acids or hydroxycarboxylic acids and C.sub.2-C.sub.6-alcohols or polyols, e.g. triethyl citrate, etc. (col 16, lines 17-26)”. “Gram-positive germs” is a pest, thus “a specific action against the Gram-positive germs responsible for decomposition of perspiration” is a pest control composition, thus reference of Banowski et al is analogous prior art. 

            Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.

Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655